Order                                                                           Michigan Supreme Court
                                                                                      Lansing, Michigan

  December 30, 2015                                                                     Robert P. Young, Jr.,
                                                                                                   Chief Justice

                                                                                         Stephen J. Markman
  152360                                                                                      Brian K. Zahra
                                                                                      Bridget M. McCormack
                                                                                            David F. Viviano
                                                                                        Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                            Joan L. Larsen,
                                                                                                        Justices
            Plaintiff-Appellee,
                                                             SC: 152360
  v                                                          COA: 327698
                                                             Emmet CC: 11-003568-FH
  STEVEN MICHAEL STONE,
             Defendant-Appellant.
  ________________________________________/

         On order of the Chief Justice, the written request by defendant-appellant to
  withdraw his application for leave to appeal is considered, and the case is DISMISSED
  with prejudice.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                            December 30, 2015